DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
In the event the determination of the status of the application as subject to AIA  35 U.S.C. §§ 102 and 103 (or as subject to pre-AIA  35 U.S.C. §§ 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
Any sections of Title 35, U.S. Code not included in this communication can be found in a previous Office action.


Background
The claim amendments in the Applicant’s Amendment and Response to Final Office Action, filed on 01/19/21, have been entered.
According to the Amendment, claims 1-20 were pending.  Claims 1 and 2 have been amended.  Claim 3-5 have been canceled.  Thus, claims 1, 2, and 6-20 are now pending. 


Allowable Subject Matter
Claims 1, 2, and 6-20 are allowed.
The following is an examiner’s statement of reasons for allowance: independent claim 1 is on a system for automatically moving one or more parts and recites, in part, “a controller programmed to plan simulate a plurality of possible paths between the pick location and the destination incorporating geometrical information of the robot and the pick location and the pick orientation and the target 
The combination of these limitations when considering the claim as a whole were not found in the prior art.  Therefore, claim 1 is allowable as well as claims 9-18 which depend therefrom.
Secondly, independent claim 2 is allowable as it recites features similar to those above in claim 1.  Claims 6-8, 19, and 20 are allowable as they depend therefrom.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KYLE LOGAN whose telephone number is 571.270.7769.  The examiner can normally be reached on M-F, 9-5p.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, GENE CRAWFORD, can be reached at 571.272.6911.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic 

/KYLE O LOGAN/Primary Examiner, Art Unit 3651